Citation Nr: 0835480	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran had service in the American Merchant Marine from 
May 30, 1942 to August 24, 1942, and from March 18 to June 
16, 1950, from June 28 to August 17, 1950, from August 19 to 
September 12, 1950, and from September 25, 1950 to January 
25, 1951.

The veteran died in September 1988.  The appellant is the 
veteran's spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in which the appellant's claims for 
dependency and indemnity compensation (DIC), death pension, 
and accrued benefits were denied.


FINDINGS OF FACT

1. The veteran served in the American Merchant Marine from 
May 30, 1942 to August 24, 1942.  

2.  The preponderance of the evidence is against a finding 
that the veteran was discharged for a disability incurred in 
or aggravated by his active service, or that at the time of 
his discharge he manifested a disability determined to be 
service-connected which would have justified a discharge for 
disability.


CONCLUSION OF LAW

The veteran's service does not qualify the appellant for VA 
death pension benefits.  38 U.S.C.A. § 101, 107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.1, 3.6, 3.7, 3.40 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. § 101(2), 101(24); 38 C.F.R. § 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual was disabled or died from an injury incurred in or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).

Under Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977), the service of certain groups who rendered 
service to the Armed Forces of the United States shall be 
considered "active duty for the purposes of all laws 
administered by the Secretary of Veterans Affairs" if the 
Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
Pursuant to that statute, the Secretary of Defense 
promulgated regulations establishing detailed criteria by 
which to determine whether a group qualifies for 
consideration as active duty under the Public Law, and 
delegating to the Secretary of the Air Force the power to 
determine whether specific groups so qualify.  In accordance 
therewith, the Secretary of the Air Force determined that the 
service of American Merchant Marines in Oceangoing Service, 
as well as Civil Service crew members about U.S. Amy 
Transport Service and Naval Transportation Service vessels, 
during the period from December 7, 1941 to August 15, 1945, 
will be considered active duty.  See Fed. Reg. 2775 (1988); 
see also 38 C.F.R. § 3.7(x)(15) (certifying as "active 
military service" the service of American Merchant Marines 
in Oceangoing Service during the period from December 7, 1941 
to August 15, 1945); Pacheco v. West, 12 Vet. App. 36, 37 
(1998).

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941 to August 15, 1945.  38 C.F.R. 
§ 3.7(x)(14),(15).  Specifically, U.S. Merchant Seamen who 
served on blockade ships in support of Operation Mulberry 
during World War II and American Merchant Marines who were in 
Oceangoing Service during the period of armed conflict from 
December 7, 1941 through August 15, 1945, are considered to 
have had active service.

Basic entitlement for death pension exists where the veteran 
served 90 days or more in ether the Mexican border period, 
World War I, World War II, the Korean conflict, or the 
Vietnam era, or served an aggregate of 90 days or more in 
separate periods of service during the same or during 
different war periods ... or was discharged or released from 
such wartime service, before having served 90 days, for a 
disability adjudged service connected without the benefit of 
presumptive provisions of law, or at the time of discharge 
had such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  38 C.F.R. 
§ 3.3(b)(3),(4).

In the present case, the veteran's service with the Merchant 
Marine meets the definition of "active military service" 
under 38 C.F.R. § 3.7(x)(15).  However, his service from May 
30, 1942 to August 24, 1942 was for a period of less than 90 
days.  The record does not establish that he had other 
service in the Merchant Marine that qualified as active 
military service, or that had had other active military 
service within the meaning of the applicable criteria.

In addition, there is no evidence-medical or 
administrative-demonstrating that the veteran was discharged 
or released from such wartime service prior to his completion 
of 90 days for a disability that was service connected or 
that, at the time of his discharge, he had a service-
connected disability shown by official service records that 
would have justified a discharge for disability in medical 
judgment.  Rather, the records show the veteran continued his 
service in the Merchant Marine in 1950 and 1951.

The veteran's service this does not legally qualify the 
appellant for entitlement to VA death pension benefits.  The 
VA is bound by the service department's certification as to 
the veteran's active military service. See Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).

The evidence thus demonstrates that the veteran did not have 
the requisite type of service to establish entitlement to VA 
death pension benefits for his surviving spouse.  A 
preponderance of the evidence is against the claim; the 
benefit of the doubt doctrine does not apply; and the 
entitlement to VA nonservice-connected death pension benefits 
is not warranted.

In the present case the law is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the veteran's service.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Where the law, not the evidence, is dispositive, 
VCAA is not applicable. 


ORDER

Basic eligibility for VA death pension benefits is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


